 In the 'Matter of COLOMBIAN IRON WORKSandSTEELWORKERSORGANIZING COMMITTEECase No. C-2168-Decided August 13, 1942Jurisdiction:ordnance manufacturing industry.UnfairLabor PracticesIn General:findings of fact based upon Trial. Examiners Intermediate Reportand stipulation.Interference,Restraint, and Coercion:fhreatened cessation of operations; ad-vance announcement of refusal to agree to possible collective bargainingrequests.Discrin',ination:discharges because of union membership and activity ; assign-ment of unconvincing reasons such as violation of rules against smoking andalleged inefficiency and unsatisfactory work.Remedial Orders:based upon stipulation and record requiring employer to ceaseand desist unfair labor practices and to offer reinstatement and award backpay,to"discriminated employees.Mr. John C. MeReeandMr. Dan M. Byrd,, Jr.,for the Board.Mr. T. Pope ShepherdandMr. Clifford Curry,of Chattanooga,Tenn., for the respondent.Mr. 0. S. Baxter,of Chattanooga., Tenn., for the Union.Mr. George J. Hadjinoff,of counsel to the -Board.-DECISIONANDORDERSTATEMENTOF THECASK,`Upon an amended charge duly filed by Steel Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board,herein called the Board, by the Acting Regional Director for. theTenth Region (Atlanta, Georgia), issued its complaint, dated Feb-ruary 13, 1942, against Columbian Iron Works, Chattanooga, Tennes-see,herein called the respondent, alleging that the, respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section,2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,43,N. L.R. B., No. 7.73, 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Act.Copies of the complaint and notices of hear-ing thereon were duly served upon the respondent and the Union..In relation to the unfair labor practices,the complaint alleged insubstance (1) that the respondent discharged Fred E. Exum on orabout November 22, 1941, and Lloyd T. Sliger on or about November25, 1941, and at all times since said dates has refused to reinstatethem because of their union membership and activities,and (2) atvarious times since September 1, 1941, the respondent,through itsofficers, agents,and supervisory employees,has interfered with, 're-strained,and- coerced its employees in the exercise of, the rightsguaranteed in Section 7 of the, Act, by warning employees not to.become or 'remain members of the UniOn, and by discharging em-ployees because of their union membership and activities.Pursuant,to permission granted; the respondent, on or about March2, 1942, filed its answer in, which it admitted certain allegations ofthe complaint but denied that it had engaged in unfair labor. prattices and affirmatively alleged certain reasons for discharging.Exumand Sliger.,.Pursuant to. an amended notice. of hearing, duly served upon allthe parties,a hearing.was held inChattanooga,,Tennessee,on March9 and 10,, 1942, before Joseph A. Wickes, the Trial Examiner dillydesignated by the Chief Trial,Examiner.The Board and the re-spondent were represented by counsel,the Union by a duly desig,nated representative;all participated in the hearing.Full opportunityto be heard,to examine and cross-examine witnesses,and to introduceevidence bearing upon the issues was afforded all parties.At theconclusion of the hearing,amotion by counsel for the Board toamend the complaint to conform to the proof was granted without.objection.During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission ofevidence..The Board has reviewed the rulings of the Trial Examinerand finds that no. prejudicial errors were committed.The rulingsare hereby affirmed.Subsequent to the hearing counsel for the Boardand for the respondent filed briefs with the Trial Examiner.On April 22, 1942, the Trial. Examiner issued his IntermediateReport, copies of which were served upon the parties. ' He foundthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce,within the meaning of Section 8 (1)and, (3) 'and Section 2 (6) and(7) of the Act and recommendedthat the respondent cease and desist therefrom and take appropriateaffirmative action.On April 23,1942, the Board issued an order transferring the caseto the Board.On June 29,,1942, the respondent,'the Union,and the COLOMBIAN'IRON WORKS7,5=Board entered into a,stipul'atioi in settlement of thecase.The; Stip=ulation provides as followsThe duly . designated Trial Examiner for the National Labor 'Relations Board (hereinafter called the Board) on April 22,;1942,having issued his Intermediate Report in the above-entitled, mat-ter, and it being the desire of the parties to conclude all proceed-ings before the Board in this case,It is Hereby Stipulated and. Agreed by and between the'partieshereto :'(I) ' That the findings of fact made by the Trial Examiner in hisIntermediate Report may be adopted by the Board as its findingsof fact.(II)That, without further and, other procedure before theBoard to which the parties may be entitled under the NationalLabor Relations Act, or the Rules and Regulations of the Board,the Board may, upon the basis of the entire record in the case andthis stipulation make findings. of fact and enter the followingorder:ORDERUpon the basis of the foregoing findings of fact and stipulation,and pursuant to Section 10 (c) 'of the National Labor RelationsAct,. the National Labor Relations Board hereby orders that theColumbian Iron Works, its officers, agents, successors and assigns,shall :1:Cease and desist from :(a)Discouraging nieinbership in SteelWorkers OrganizingCommittee or any other labor . organization of its employees bydischarging any of its employees or in any other manner discrim-inating 'in regard to their hire and tenure of 'employment, or anytern! or condition of employment;(b-)In any, other manner interfering with, restraining, or co-ercing its employees in the exercise of the rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain 'col-lectively through representatives of their own choosing, and toengage, in concerted activities for the purpose of collective bar-.gaining or other mutual aid or protection, as guaranteed 'in _Sec-tion 7 of the Act.2.,Mike the following affirmative action to effectuate the,pol-icies.of the Act:(a)Offer to Fred E. Exum immediate and full reinstatementto his former or a substantially equivalent position without preju-dice to his seniority and other rights and privileges;(b)Make whole the said Fred E. Exum for any loss of, payhe may have suffered by reason of the respondent's discrimniiiation 76DECISIONSOF NATIONALLABOR-RELATIO'N°.S BOARDin regard to hishire and tenureof employment,.by payment to himof the sum of Four Hundred($400.00) 'Dollars;(c)Post immediately in conspicuous places in its plant No.2 at Chattanooga,Tennessee,and Iiiaintain for a period of atleast sixty(60) consecutive days from the date of posting, noticesto its employeesstating : (1) that the respondent will not engagein the conduct from which it is ordered that it cease and desistin paragraphs 1 (a) and(b) of this'Order;(2) that the re-spondent will take the affirmative action set forth in paragraphs2 (a) and(b) of this'Order;(3) that the respondent's employeesare free to become or remain members of SteelWorkersOrganiz-ing Committee,affiliated with the.Congressof IndustrialOrgani-zations; or any other labor organization';and that therespondentwill not discriminate against any employee becauseof member-ship in oractivityon behalf of that organization or any otherlabor organization;_(d)Notify the Regional.Director for the Tenth Region inwriting within ten (10) days from the date.of the receipt of thisOrder what steps the respondent.has taken to comply herewith.(III)That the parties hereby, consent to* the entry by theUnited States Circuit Court of Appeals for the Sixth Circuit,upon application by the Board, of a, decree enforcing the Orderof the Board as above set forth,.without further notice of saidapplication..(IV) That the execution of this stipulation and entry of saiddecree shall conclude all proceedings before the Board in. theabove-entitled case.(V) That the entire agreement is contained within the terms ',of this stipulation and that there is no verbal agreement of any(VI) That this stipulation is subject to the approval of theBoard and shall become effective . immediately upon the grant-ing of such approval.On July, 27, 1942, the Board issued an order approving the Stipu-lation and making it -a part of the record in' the case.Upon the above Stipulation and the entire record in the case, in-cluding the Intermediate Report, the Board makes the following:FINDINGS of FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Columbian Iron Works,'is a Tennessee corporationhaving its principal office and place of business in Chattanooga,Tennessee.It owns and operates two plants in'- Chattanooga, oneof which is known as plant No. 1 and - the other as - plant No, 2. .COLUMBIAN IRON WORKS.77All of the capital stock of the respondent is owned by. Mueller Com-pany, a corporation having its principal office and place of businessin Decatur,Illinois.Mueller Company also owns and operates plantsin Decatur, Los Angeles,. California, and the Province of .Ontario,Canada.The respondent's plant No. 2 in Chattanooga, Tennessee, is the onlyplant involved in this proceeding.This plant since about May 1,1941, has been engaged, and is now engaged, in processing shells forthe Ordnance Department of *the United States Army. In the opera-tion of the plant the respondent receives rough forgings from ' theQuartermaster's Department of the Army, and performs certain ma.chine processes upon these forgings, which are then shipped underorders from the Ordnance Department of the Army.All roughforgings which are to be processed at the plant are shipped to it from,points outside the State of Tennessee, and all shells which have beenprocessed or finished at the plant are shipped to points outside the.State of Tennessee.For the purposes of this proceeding the respondent admits thatit is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDSteelWorkersOrganizing Committee is a labor organizationaffiliated withthe Congress of Industrial Organizations,admittingto membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercionOn the afternoon of Wednesday, November 19, 1941, a numberof the employees happened to be in the dressing room at plant No. 2and were there discussing working conditions.There had been noUnion activity or 'discussion about joining any union among theemployees at the plant before that time: Several of the men com-plained about the fact that some of the new machinery and equip-ment which had recently been installed was breaking down and thatproduction was thereby interfered with, so that they were deprivedof all opportunity to work regularly, whereby theirearnings werebeing reduced;, since most of them were paid by the hour.. Amongthose present in the dressing room on this occasion were Fred E.Exum andLloyd T. Sliger, both of whomwere then employed asinspectors.As a result of a suggestion made by Exum that the proper thingfor the men to do was to join a union, it was agreed that Exum, whohad formerly been a member of a union affiliated with the C. I. 0.',0 78DECISIONSOF NATIONALLABOR RELATIONS BOARDwould communicate with a representative of that organization.Exum, through an acquaintance, got in touch with William H. Hen-a representative of the Union, and, made an appointment tomeet him that evening. Exum and three of the other employees metwith Henderson that evening and discussed with him; the matter of,joining the Union. It was agreed at that, time that a meeting ' wouldhe held on the following Friday evening, November 21, at the C. I. O.Labor Hall in Chattanooga. ' Exuin, and his wife wrote upon someunion pamphlets which Henderson gave him the time and place of'themeeting which- had been agreed. upon.Exum. took thesepamphlets' to the -respondent's plant with him when he A'A ent to workon Thursday, Noveriiber 20, 1941, and left them in the locker room."..About 12 or 14 of the employees attended the meeting held onNovember 21, and approximately 10 of these men,' including Exumand Sliger, signed application cards for membership,. paid their duesfor the current month, and' were admitted to -membership in theUnion.Those who joined received buttons, upon which appearedthe names of the Union and of the C. I. O. and which recited thattheir union dues had been paid for the month of November 1941.They wore these buttons while working at the plant on the followingday, November 22, 1941.About 10: 30 a. in. on that day Exum wasdischarged.The circumstances attending his discharge are set forth'fully herein in Section III B 1.L.W..Mueller is vice president and general manager of the .re-spondent 'and is an executive officer of Mueller Company, the cor-poration which owns all of the-respondent's capital stock.His homeis in Decatur, Illinois, and he is in charge of all plants of the re-spondent-and of Mueller Company. On Monday morning, November24, 1941, Mueller arrived at the respondent's plant No. 2 after anabsence from Chattanooga of a week or 10 days. Immediately uponhis arrival he was informed by.F. A. March, the superintendent ofthe plant, that some of the employees were wearing C. I. O. buttonsand that these buttons had first appeared during the preceding week.On the same morning Paul G. Jacka, the plant manager, turned over,toMueller an anonymous letter which he had just received by mail.The envelope containing this letter was postmarked -"Chattanooga,Tenn., Nov. 23, 1941," and the letter purported to come from an uni-''dentified employee at the plant. It was stated in'the letter, amongother ,things, that the men' were dissatisfied because of the low wageIEvidence was introduced that certain anti-C. I. 0. statements were made by one C.'P.Tallent, a son of Foreman C. A. Tallent, to Exum at the plant on November- 21, ,1941.a supervisory 'employee of the respondent.We find, as did the Trial Examiner, thatC. P. Tallent was not a supervisory employee at that time and that Exum had no reasonto believe that his remarks represented the, attitude of the respondent.0 COLUMBIAN IRON'WORKS79-. scale prevailing at the plant and because they were allowed no restperiod.The letter also contained a statement that 80 percent of theemployees were members of the C. I. 0.'. and that Jacka should:notthink, because he did not see a union button on a man, that the mandid 'not have, one:About 3 o'clock on the afternoon of that day, thehour when the first shift went off duty and the second shift came on,Mueller ordered all of the machinery shut down and addressed ameeting of the employees who worked on both shifts.There is nosubstantial conflict in the testimony as to what Mueller said on thatoccasion.His own testimonyabout the speech is accepted as correct,with the exception that he did not testify that in the course of hisspeech he promised the employees an, increase in wages. - However,he didnot deny having made sucha. 'statement,and was not ques-tioned about it while he was on the stand. Sliger, H. C. Young, andH. M. Powell testified without contradiction that Mueller stated insubstance on this occasion that the respondent had lost money ingetting the plant started,and that, if the employees would be patient,they would all receive more money when the plant reached its fullproductive capacity:We find, as did the Trial Examiner, that Muel-lermade in substance the statement which they attributed to him.As indicated above, the remainder of Mueller's speech is correctly.reflected in his own testimony.He testified that he first referred tothe anonymous letter -which Jacka had received, and stated that hewas interested in it not as a threat but from the standpoint of thewelfare of the employees.The following excerpts from Mueller'stestimony indicate the substance of what he said on.this occasion :I told them that we had been in a terrible confusion, we hadbeen working under a terrific handicap, that I knew that condi-tions were bad; I knew that working conditions were bad, and ,Isaid that now we were getting straightened out and that I wantedto do many things that I thought would help them make theirworking conditionspleasant.,I told them,I said, "I can make a decision two or three dif-ferent ways,but I would rather make it the way to suit you best.If you people want to meet with me as a committee,or as indi-viduals, or if you want me to meet with a committee of outsideorganization,I ani perfectly willing to meet with you on-thatbasis," and- I said,We will discuss those things which are toyour welfare."I .discussed this letter, and I said, "I frankly don't under.stand what they mean by a rest period, and I don't understand,some of the other statements about wages," and I explained theWalsh-Healy Act; and I also explained about the federal deter-mination bf wages,and what the minimum wage was, and went 80DECISIONSOF NATIONALLABOR RELATIONS 'BOARDall through that.I said I couldn't understand some of thesethings.If they, would come to me and explain, I would bepleased to death to know what they were.Then I explained in this meeting further that they had theright to organize as they saw fit, if they wanted to belong tothe C. I. O. or the A. F. of L., or any other organization, thatwas their business, and I had nothing to say about it, that Iwas in no-man's land, I was out. I was perfectly willing toaccept their wishes:I told them that I would say this, that the Constitution of theUnited- States guaranteed every man civil liberty and the pur-suit of happiness, and to' me that meant an open shop, and Iwould not agree to a closed shop, and if it closed- the factory,then .it closed -the factory, that they might as well know myposition then as any other time.Outside of that, I had noobjection to the union.That, I think, is the gist of the meeting.It is argued by the respondent that these statement by Muelleiwere in effect simply a declaration of the terms of the Act and thepolicy of the respondent with respect to collective bargaining.Un-'doubtedly some of the statements made by Mueller, standing alone,,are innocent enough.However, his speech must be looked at .as 'awhole, and must be considered in the light of the circumstances thenexisting at the plant. It must be borne in mind that union` activityhad commenced there only a few days before, that no demand forcollective bargaining had been. made upon the respondent, and thatMueller had just learned of this activity through the report madeby March. to him about the appearance of the union buttons in theplant, and the receipt of the anonymous letter addressed to Jacka.It requires no extended argument to convince one that the remarksmade by Mueller were designed, and had a natural tendency, todiscourage membership in the Union by pointing out to the employeesthat certain benefits which are normally achieved by collective bar-gaining, such as a redress of grievances, an.improvement in workingconditions, and an increase in wages, would be received by themwhether or, not the demands for these benefits were presented by aunion, and that another benefit which might flow from collectivebargaining, i. e., the closed shop, would be denied them, even ifthey engaged in union activity and collective bargaining, and evenat the cost of closing the entire 'plant. "Statements such as this,made in advance of any demands by the Union, and at a time whenthe Union is first seeking to establish itself as a bargaining agent,constitute an anticipatory' denial of possible advantages to be derived COLUMBIAN IRON WORKS-81,from collective bargaining,and are obstructive of the employee's right.to self-organization." 2On, the following morning,. Tuesday, November 25, 1941, Sligerwas discharged.The. circumstances attending his discharge are setforth fully hereinin SectionIII B 2.As indicated above, both Sligerand Exum were employedas inspectors at the times of their dis-charges.Rufus L. McKinney was also employedas aninspector atthe plant and was a member of the Union at these times. On themorning of November 25, 1941, after Sliger.had been discharged; McKinney noticed that Sliger was absent from the place where, he usuallyworked.He asked J. C. McCormack, the chief inspector, where SligerWas and McCormack replied that "they had let Mr. Sliger go" andthat "it looked like we was all going to lose our jobs over this unionbusiness."McCormack also said that "the Government didn't needthem shells, and they would just close the shop down." McKinney thentoldMcCormack that there was another job that he could get andthat he did not want to get into any trouble at the plant or be dis-charged.' He further told McCormack that, if lie could obtaina satis-factory separation slip 3 from the management, he would leave the:respondent's employ at .any time that they were willing for him to.go.McCormack said "all right" and left McKinney.A short timelater McCormack returned andsaid to McKinney, "Well, we can makeout a satisfactory slip, or you can work a ten-day notice, or you canquit now, or any time."Whereupon McKinney told McCormack that,,if it were satisfactory with him, he would quit at noon.Accordingly,McKinney left the, respondent's employ on that day.This incidentwas testified to by McKinney, and is not contradicted by any evidencein the record.McCormack did not testify at the hearing.As did_the Trial.Examiner,we credit McKinney's testimony and find thatthe incident occurred substantially as related by McKinney.The respondent takes the position that McCormack at the time of-this conversation was not a supervisory employee and, therefore, thatit is not responsible for the statement made by him.Mueller testified.that at this time McCormack had no supervision over any of the men,,but was a mere instructor; that his duties were to instruct the inspec-tors and to check in detail everything they did, to see that their work.was satisfactory; that usually McCormack himself. did no actualinspection work, such its was done by the inspectors generally; that,.2Matter of J. Allen SmithcfCompany,Inc., andFlour Drill 111orkers'Union, Local No.22074,27 N. L.R.B. 1386;Matter of.Roberti Brothers,Inc.and.Furniture 1Vor1.ers-Union, Local ' 1561,8 N.L.R.B. 925;Matter of Bemis Bro. Bag CompanyandTextileWorkers Union of America,28 N. L.R. B. 430.1In testifying about the separation slip the witness was referring to the separationnotice, signed by the employer, which the Tennessee Unemployment Compensation Divisionrequires an employee who is discharged or who lea' es his employment for any cause to file.with it.481039-42-vcl.436 82DECISIONSOF NATIONALLABOR RELATIONS BOARDin addition to ordinary inspectors and the chief inspector, the respond-ent employed head inspectors;and that the chief.inspector occupiedta higher position than a head inspector.He also testified that "a headinspector might have a head over one or two machines, or mighthave been a head over a unit or part of a unit that is designated to dothe checking of certain operations previously done."At the time ofthis conversation above referred,to,McKinney was a head inspector. -He testified that he considered McCormack to be his boss and thathe took orders from him.McKinney further testified that all theinspectors, of Nvhoin'there were about 10 or 12, were under McCormack'scharge at this time.Exum,who, as noted above, was also an inspector,testified that prior to this time McCormack had been placed in full.charge ofthe inspectors,who were told by the management that, ifthey had anycomplaintsor if anything-went wrong, they were to goto McCormack about the matter.We find, as did the Trial Examiner,that at the time of the conversation between McKinney and McCor-mack, the latter was a supervisory employee of the respondent and assuch had the power to bind the respondent by the statement which hemade to McKinney. It is apparent that this statement was calculatedto discourage membership in the Union.That McKinney took thestatement seriously as an authorized expression made by a responsiblesupervisory employee of,the respondent,rather than as a passing per-sonal remark without meaning or effect, which the respondent contendsthat it was,ismade evident by the fact that he gave up his job becauseof what McCormack had told him.We find, as did the Trial Examiner, that by Mueller's speech and byMcCormack's statement to McKinney,the respondent has interferedwith; restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B:'The discharges1.Fred E. ExumFred ' E. Exuin began to work at the respondent's plant as aninspector on or about October 15, 1941, and continued to work inthat capacity until November 22, 1941, when he was discharged.Hisdischarge occurred on the morning following the meeting at which,he and about 9 other employees of the respondent joined the Union.Exum worked on the first shift, beginning work at 7 a. in..On themorning in question Exum punched the time clock between 6: 45 and6:50 a. in., and then went to the dressing room and put on his workclothes.He reached his place of work a few minutes after 7 o'clock.A number of the employees were a few minutes late in reporting towork-that morning.About 7: 30a. in. Exum observedJacka, the COLUMBIANIRON WORKS83plant manager, and March, the'superintendent of the plant, standingnearhim, watching him work.Exum testified.that at this time Marchcame. over to where"he was working and chided him for .haying cometo work a. few minutes late.Jacka testified that it was he who talkedto Exum on this occasion and chided. hint for his tardiness. It isa Smatter of little importance whether it was Jacka or March who'talked.to Exum, but it appears from the evidence that one or the otheror perhaps both of, them did speak to 'him about his having beenfew minutes late in reaching his place ofii,-6A:. ' Exum workedwithout interruption from that time until about. 10: 30 t. m., atwhich time lie asked Joe Peters, the. inspector who worked next tohint, to take care of his shells for a few minutes, and, upon Peters'agreeing to do this,,he walked directly to the rear platform of thebuilding in which the respondent conducts its operations.This plat-form is constructed of concrete with steel reinforcing, and there is-ametal roof above it, but the sides are open like a porch.The rearplatform is approximately 200 feet from the place where Exum wasaccustomed to' work.While Exum was walking towards the rearplatform, he' passed C. A. Tallent, the foreman, of the,first shift.As soon as Exum reached the rear platform he took a cigarette andsome matches from his pocket, and was standing on the platformwith them in his hands, but had not lighted either of them, whenTallent came through the back door to the platform.Tallent askedhim whether he was smoking, and Exum told him that he was notsmoking, but that it had been his intention to do so..Tallen't tookExum to March's office, where March explained to Exum that hehad orders from Jacka to discharge anyone who was caughtsmoking.While. Exum remained in March's private office, March went to atelephone in his outer office, and there 'telephoned Jacka, who wasnot at the plant at ' the time.Exum did not hear this telephoneExum that Jacka had told him that he would have to discharge" him.Accordingly, March discharged- him at that time.On, the followingMonday, November 24, 1941, Exum went to Jacka's office and obtainedfrom him a 'separation notice so that he'might file it with the Ten-nessee Unemployment Compensation Division in accordance with thelaws of that State..The separation notice was signed for the respond-ent by Jacka,, and recited that "this man was away from place. ofwork, on rear platform, with intention, . as admittedto foreman, toviolate Company smoking rule."The contention of the respondent as. to the reason for Exum'sThe employee Fred E. Exumi was discharged November 22,1941, because he left his machine during working hours and 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to the back end of the plant for the purpose of smoking,which,was definitely against the rules of the Company andagainst the rules of the government inspectors.On the samedate he came to-work a few minutes after the work whistle hadblown, and he was then advised by the Manager that he mustbe -on his job on time.Later in the same day he left his ma-chineand wasin the act of: smoking,and it was thought hewas an unsatisfactory employee as.he.had violated the rules andneglectedhis dutiesand he was therefore discharged.As pointed out above,Exum came from the dressing room to hisplace-of work a.few minutes late on the day that he was discharged, andwas reprimanded for this by Jacka or March or both of them.How-ever, it appears from the undisputed evidence that several of the em-ployees reported a few minutes late that morning and that this inci-dent had nothing whatever to- dowith,Exum's discharge.Jackatestified that Exum's being late in coming from the dressing irooin thatmorning had'nothingto do withthe decision to discharge him, and,March testified that the only reason for his discharge was his violationof the rule igainst-smoking.It is not clear from the above-quoted excerpt from the respondent's.answer whether it is sought to be alleged that Exuni was absent fromhis place of work during Avorking hours on more than one occasionoil the day of his discharge.However, the undisputed evidence showsthathe wasabsent from his place of \vork on only one occasion afterreporting to work that morning and prior to his discharge,i.e. theoccasion on which C.A. Tallest found him on the rear platform withan unlighted cigarette and matches in his hands.The respondentcontended that the mere absence of Exum from his place of work onthis occasion,irrespective of whether or not he intended to smoke, wasa serious breach of the rules of the respondent and afforded some justi-fication for his discharge.However, it appears conclusively from therecord that it was customary and permissible for eniployees..toleavetheir,places of work occasionally during working hours.It is obviousthat there are occasions when an employee must leave'his place ofwork, and no employer could expect his employees to work withoutinterruption for a period of many hours.Tallent testified that, whenitwas necessary for, an 'inspector to' leave his place of work duringworking hours,he was not required to obtain permission from. anyone,and that it was customary and permissible under such circumstancesfor himto ask the inspector who worked next to him to attend to hiswork duringhis absence..-This testimony was corroborated by Exum,.who further testified that, when he left his place of work and went tothe rear platform,he requested Joe Peters,the inspector who workednext to him,to attend to his.work during his absence,and that Peters COLUMBIAN IRON WORKS.85agreed to do so:The undisputed evidence shows that 'on this occasionExuni'had been absent from his place of work for only a few minuteswhen Tallent went io the rear platform and found him there.Thatthe absence of an employee for a few minutes did not seriously affectthe operations of the respondent is evident from the testimony that,employees customarily and necessarily absented themselves from theirplaces of work for brief periods of time.. In this connection March-testified that an employee's absence from his place of work for a fewminutes would do no harni.At the time of E*tim's discharge Marchdid not mention his brief absence front his place of work as a reasonfor the discharge.In the light of all this evidence, we fiiid, as did theTrial Examiner, that the absence of Exum from his place of work onthe. day of his discharge was not a factor in his discharge.,As appears from the above quoted excerpt from the respondent'sanswer, it was alleged therein that' "it was thought he was an unsatis-factory employee as he had violated the rules and neglected his dutiesand lie was therefore discharged." . There is no evidence in the recordthat Exum had violated the rules of the respondent or had neglectedhis duties on any occasion prior to.the day of his discharge.All ofthe respondent's witnesses, including Exum's foreman, the superin-tendent of the plant, the plant manager, and the respondent's vice pres-ident and general manager, testified that Exum was a good workerand an able man.It is apparent,, therefore, that the only serious reason which therespondent advances for discharging Exum is that he violated therule against smoking. - It is alleged in the respondent's answer that .his conduct was agairist the rules of the Government inspectors,but no evidence' as to any rules laid down by the Government in-spectorswas introducedThe plant. of the respondent which isinvolved in this proceeding consists of one large brick building withconcrete floors.Much of the interior of the building is constructedof wood, and it is not a fireproof building. The respondent does notproduce completed shells. Its operations are confined to processingthe metal parts of the shells.No explosives are used in connectionwith the respondent's operations, and none are stored at the plant.At the time when Exum started to work for the respondent he wasgiven a copy of a -pamphlet containing rules and regulations govern-ing the conduct of the employees at the plant. It was the customof the respondent to give a copy of this pamphlet to all of its new.employees.Among the rules which appear in the pamphlet are the-following :-Stay in your department.Don't leave it without your Fore-inan's permission . . .Don't smoke during working hours orany time in places where "No Smoking" signs are placed.Whenleaving work do not light up before reaching the street door. 86DECISIONSOF NATIONAL! LABOR RELATIONSBOARDThere werenumber of "no.smoking" signs posted at various pointsin the interior of the building.There, is a conflict in the testimonyas to whether any such sign had been posted on or near the rearplatform at the time when Exum was discharged. Exum,. Sliger,and McKinney testified. that there was no such sign on or near therear platform at this time, while Hale, Powell, Tauber, and C. A.Tallent' testified that at this time "no smoking" signs had been'posted there.Upon the entire record and from his observation ofthe witnesses, the Trial Examiner found that such signs had beenposted on the rear platform for several months prior to. Exum'Edischarge.We concur with the Trial Examiner in this finding. Theundisputed evidence shows that the signs which.were posted borethe words "no smoking" and nothing more.Notwithstanding the"no smoking" signs and the rule with reference to smoking con-tained in the pamphlet distributed to the employees, the evidence isundisputed that smoking was a daily occurrence among the employeesat the plant and that the rule against smoking was flagrantly andopenly violated for a period of many months after the respondentcommenced processing shells at the plant about May 1, 1941. 'Duringthis time no serious effort was made to enforce the rule. For a period -of about 3 weeks beginning during the latter part of October orearly in November 1941, the plant underwent a -thorough reorganiza-tion.New machinery was installed and a number of new employeeswere hired.During this period Mueller, Jacka, and March decided-that the rules with reference to smoking should be more strictlyenforced.March testified that he instructed Foreman Tallent toinform, all the employees that the rule. against smoking was to bestrictly enforced and that the penalty for disobedience would be dis-charge.He'further testified that Tallent later reported to him thathe had so notified all the' employees and that this occurred before thedate when Exum was discharged. Tallent corroborated the testimony.which March gave as to the instructions which were given to him,,and testified that he had personally notified all the employees of these;instructions.Some of the employees testified that Tallent had told.them about the instructions with reference to smoking, but Exumand -others testified that neither Tallent nor any other supervisoryemployee ever told them that the rule against smoking was to beenforced..The Trial Examiner found, as do we, that at no timedid Tallent notify Exum that the rule against smoking was to be.strictly enforced or that the penalty for a violation of it would bedischarge.Moreover, there is no . evidence in the record that anyother supervisor or officer of the respondent at anytime told Exumabout the new instructions which had been given with reference to'this matter.. COLUMBIAN IRON WORKS..87'. ,'. It appears.that Exum was the only employee who was dischargedfor au alleged violation of the rule against smoking. It is difficultto believe. that this was the real reason for his discharge.During.the period . of. reorganization the plant was wholly or partially shutdown. New machinery was being installed, and great confusionreigned.It, is not clear from the record during exactly what periodof time this reorganization occurred.Mueller testified that it wasbetween October 27 and' November 17, 1941.March'testified that itbegan about. November 1, 1941, and lasted for approximately 3 weeks.J n any event it would seem that the period of reorganization hadexpired only a few days before Exwn was discharged. If those whowere responsible for the respondent's policy in this matter had en-tertained any serious intention of discharging an employee.for violat-ing a rule which had been so flagrantly and openly violated in thepast, it: is difficult to understand why they did not take steps tomake certain that all employees were notified of the new policy. Inthis connection it is to be noted that the pamphlet containing rulesand regulations governing the conduct of respondent's employees,which was introduced in evidence, contains the following statements :Rules and factory practices are subject to change from timeto time.Employees should get the habit of watching the bulletinboards.The bulletin.boards in the factory and office are the officialmeans of communication with employees.Hereon are postedfrom time to time notices regarding any change in our rules orpractices or new information, and are of concern to every onewho works here. 'It is therefore highly important that, you readeach notice..It was through the medium of a posted notice on the bulletin board'that the respondent notified' its employees on or about December 1,1941,. of the new detailed instructions with reference to the times andplaces that. smoking would be allowed which were put into effect atthat time.However, this medium of communication with the em-ployees was not utilized in connection with the rule against smokingwhich; according to the testimony of the respondent's witnesses, wasput into effect during the period of reorganization.. The only mode,of communication adopted at this time was oral communication withthe employees, through C. A: Tallent, whose testimony -that he com-municated the change in policy to all the employees has riot beencredited.The old prohibition against smoking contained in the respondent'spamphlet of- rules and regulations- and reflected in the "no smoking"'signs posted at the plant was rendered nugatory. by its widespread. :88DECISIONS OF NATIONAL LABOR RELATIONS BOARDand open violation.Moreover, there was no actual violation byExum of the rule against, smoking.His , testimony and that ofTal.lent show that he was merely holding an unlighted cigarette and.some matches in his hands at the time when Tallent. found him onthe rear platform.The respondent in effect claims that this manwas discharged for a mere intention to violate the rule' againstsmoking.-Exum was a leader in the union movement among the employeesat the plant.He was apparently. the only one of the employees whohad formerly been a member of a union affiliated with. the C I. 0.,.and he was the first to suggest to the other employees that theyjoin a union. It was he who first made contact with a union repre-sentative and arranged for the meetings of November 19 and 21.,He was among the four employees who attended the meeting withthis representative on November 19, and obtained from him somepamphlets, which he took to his home and upon which with the aidof his wife he wrote the time and place of the meeting.He leftthese pamphlets in the locker room at the plant on November 20.He was among those who attended the meeting on the evening ofNovember, 21 and joined the Union on that occasion.His dischargeoccurred on the following morning..It . is. clear that the respondent and a number of its- supervisoryemployees. knew at the time when Exum was discharged that hewas a member' of. the Union acid active in the organization of the,men at the plant. It appears that a number of the men who. hadjoined the Union wore union buttons on their vork clothes at theplant on' the morning when Exum was discharged. Sliger testifiedthat, after he had been -working about an hour that morning, R. H.Tauber came over to where he was working, inspected his unionbutton, and "kidded" him about wearing it. It'will be recalled that'Sligerworked on the shift which commenced work at 7 a. in., sothat this incident occurred several hours before, Exum's discharge,which took place about 10: 30 that - morning.Tauber corroboratedSliger's testimony about the incident. , At this time Tauber was atool engineer and' instructor it the plant and was in charge of in-stalling the new machinery.He was an engineer by profession and,occupied a responsible position with the respondent.He was appar'.ently on close terms with March and the other, supervisory employeesat'the plant, and was in March's office when Exum was discharged.Exum testified that Tauber approached him that morning before hewas discharged, inspected the union button that he was wearing, and.asked him what it was, and that he then informed Tauber that it wasa dues button of the Steel Workers Organizing Committee.Tauberwas' questioned on the, stand 'as to whether Exum wore a button that COLUMBIAN IRON. WORKS'89morning, and testified that he did not remember having seen one onExum. Exum's testimony about this incident ig accepted as true.Jacka,March, and C. A. Tallent testified that they did not seea union button on Exum on the morning when he was discharged.However, they did not positively deny that he wore a button at thattime, and he testified that he wore a button during all the time thathe was in the plant that morning. The undisputed evidence showsthat some of the. employees wore union buttons that morning, andMarch and C. A. Tallent testified that they saw some of these but-tons on the men at the plant that day. Since Exum was a leaderin the union movement, and since there is no dispute about the factthat some of the men wore union buttons that morning, it is mostunlikely that Exum did not wear one, and it is found that he didwear a uniory button that morning.As has been indicated above,Jacka, March, and C. A. Tallent talked to Exum at close range priorto' his discharge that morning.Jacka testified that he was about2 feet from Exum when he talked to him shortly after 7 o'clock thatmorning and chided him about having reported late to work.Marchtestified that he saw union buttons on some of the employees thatmorning, and. Mueller testified that, when he arrived at the plant onMonday, November 24, after an absence of a week or 10 days, Marchreported to him that he had seen'some of the employees wearingC. I. 0. buttons at the plant during the previous week. In viewof all this testimony, it does not appear likely that these men whotalked at close range with Exum that morning did not observe theunion button which he was then wearing.We find, therefore, as didthe Trial Examiner, that Jacka,, March, and C. A. Tallent observedthe union button, which Exum was ' wearing that morning, and from'their observation of it and of the other matters which ' had beenbrought to their attention, knew that Exum was a member of theunion at the time when he was discharged. It is inconceivable thatthe, respondent would have discharged an ' employee with a goodrecord as a worker merely because he intended to violate a rule whichhad been openly violated for months,.where no effective means hadbeen taken to notify him that the. rule was to be. enforced strictly inthe future.We concur with the Trial Examiner in finding that thereal reason for Exum's discharge was not his violation or intendedviolation of the smoking rule'nor any of the other reasons allegedin the respondent's answer. In the light of all the testimony, andin view of the circumstances' attending his discharge, we find, asdid the Trial Examiner, that the respondent discharged Exum be-cause of his membership in and activities on behalf of the Union.We find, as did the Trial Examiner, that the respondent has dis-criminated in regard to hire and-tenure of employment of. Fred E.Exum, thereby discouraging membership in the Union, and inter- 90DECISIONSOF NATIONALLABOR RELATIONS BOARDfering with,restraining,and coercing its employees in the-exerciseof the rights guaranteed in Section 7 of the Act.2.Lloyd T. Sliger.Sliger began working for the respondent as an inspector duringthe early part of September 1941, and continued to work in thatcapacity until he was discharged on November 25, 1941.When hereported for work shortly before 7 o'clock on the morning of thatday, the watchman stopped him at the door of the plant, and toldhim to wait until March, the. superintendent, arrived, -since Marchwanted the see him before he. went to work.When March. arrived,he informed Sliger that he was going to have to discharge him.:Sliger testified that he asked' March why. he- was being discharged,and that March at first informed him that it was because he had.Smoked. at the plant.March testified that he told Sliger at thistime that he had been smoking and that he was also unsatisfactory,but later testified that the true reason for the' discharge was thatSliger was an unsatisfactory employee and that smoking really hadnothing to do with the decision to discharge him.After some further.-conversation with March and after discussing the matter with Muellerand Jacka, Sliger rode. with the -latter in his automobile to his office.at - the respondent's plant No.. 1 in Chattanooga, where Jacka gavehim a separation notice, reciting the following reason "for his- dis-charge : - "Unsatisfactory.' Not suited to -work available at our plant.Believe would be satisfactory in other type of work."This separa-tion notice was- signed.by Jacka in behalf of the respondent. ,As indicated above, the respondent contends that it dischargedSliger because he was an inefficient and unsatisfactory employee.:C.A. Tallent testified, that Sliger did not stay on the job, but roamedabout the plant and took no interest in his work.He further testifiedthat, on two occasions, he went to Sliger and told him that, he would -have to stay on the job and get his. shells inspected. Sliger deniedthat Tallent or anyone else had ever complained to him about hiswork.Tallent further testified that he reported Sliger's conducttoMarch on two' occasions, both of which occurred before the re-organization of the plant which commenced during the latter part ofOctober or early in November 1941; and that he made a similarreport to Jacka during the period of reorganization.March testi-fied that Sliger was accustomed to let defective shells pass. his -in-spection and that McCormack, the chief inspector, reported that:Sliger did not get -along well. with him.March testified furtherthat on two occasions he found, S'liger in the back yard of the plantduring working hours and told him to go back to his work.Marchand Jacka testified that. they recommended to Mueller. that Sliger COLUMBIAN IRON WORKS91'not be retained in the respondent's - employ after the period of re-organization, and Mueller corroborated their, testimony.However,Sliger was retained, although the uncontradicted testimony of March,Jacka, and Mueller shows that during this period the less efficientmen were dropped from the employ of the Company, while the- moreefficient, men were retained, and a number of new men were employed.March testified that' during the period of reorganization Muellerlooked at Sliger's record and thought that he had a good one, andtherefore wanted to give him another chance.Mueller corroboratedthis testimony.Rufus L. McKinney, who was a head inspector and as such hadoccasion to reinspect shells which had been inspected and approved bySliger, testified that Sliger's work was satisfactory and that he neverdetected any defective shells that had been approved by him.Hefurther testified that Sliger was a hard .worker and did not loaf on..the job.The testimony of Mueller, Jacka; and March is to the effect thatSliger was retained in the respondent's. employ during and afterthe period of reorganization, although the less efficient employeeswere not retained after this time, and in spite of Jacka's, March's,and C. A. Tallent's recommendations .that he be discharged, becauseMueller 'interceded in his behalf and stated that he would like tosee him given another chance.Mueller testified that he told Jacka,March, and Tallent that he would personally watch Sliger,. andthat'he did watch him work every day, most of the day, during the3 weeks' period of reorganization, which, according to Mueller, lastedfrom October 27 to November 17, 1941. It is difficult to reconcilethis testimony of Mueller with his testimony and that of March thatthe plant'. was shut down totally during part of this period andptirtially shut down at other times during the period. 'During thistime new machinery was installed, it number of new employees werehired,..a.nd all of the employees had to be instructed in the use of thenew machinery.There was much confusion during this period, andMueller and the other officers ,and supervisors were busily engagedin getting the plant to operate smoothly under the new arrangement.Mueller's testimony also shows that he was absent from Chattanoogafrom November 15 to' November 24, and that ,on the day' of hisreturn to the plant he gave March instructions to discharge Sliger.It would seem; therefore, that' Mueller had little opportunity to ob-serve, Sliger's work from the beginning of the period of reorganiza-tion up to the time of his return. to the plant on the morning ofNovember 24, 1941.Mueller testified that Sliger was "re-employed"on probation after the shut-down, but.,no one told- Sliger about this,or warned him that he was in danger of being discharged. if his workor his attitude did not change.. 92DECISIONS- OF NATIONALLABOR RELATIONS BOARDOn the morning of November,24, 1941, the incident occurred which,according to, the respondent's contention, was directly responsiblefor Sliger's discharge.H. D. Young ,'an inspector who had formerlyworked with Sliger at his. bench, was moved to another. part of theplant,, and an inexperienced, man was' assigned to assist Sliger in hisinspection work..Mueller's version of this incident is reflected inthe following excerpt from his testimony :.That morning; I walked by Sliger's bench and shells werepiled up with this second inspector assisting him, and Mr. Sligersaid to me, "Mr. Mueller, didn't you give us instructions that theoperators 'of these machines were not to produce shells fasterthan we could inspect them?" And I* said, "Yes, that is,exactlywhat I said," because we were just starting and I didn't. wantany rejects to get accumulated in inventory, and he said, "Well,now, look, there they are piled up against' that' man, and he, can'tinspect them."I said "Well, Sliger, what ' are you doing?"And he said,"`Nothing."- I said, "Well, why in the deuce don't you help him?"And he said, "Well I, suppose I could," and I said, "By God,you had better." I was getting pretty hot under the collar aboutthat time, so I walked away:I watched him for the next two or three hours. I: watchedhim until almost noon, as I circulated among the machines, andhe still made, no effort to cooperate, and still the shells piledup, and so that night I made up my mind, I said to Mr. March,."Discharge the, man, I don't want him," I said, "You all were,right in your opinion of him and I was wrong." So I dis-charged him, I was entirely responsible.Mueller's testimony is corroborated in part by that of March, whotestified that the new man who, was working with Sliger could not'keep up with- his part of the work, and that Sliger would not. helphim.He further testified that Mueller went over to Sliger's benchand asked him 'if he couldn't help the new man, and that Sligersaid, "Well, I guess I can." IvIarch, according to his testimony, leftat that point in the conversation, and did not hear the remainder ofit, but he testified that Mueller that night instructed him to dischargeSliger on the ground that Sliger was not satisfactory. .On directexamination Sliger testified about this incident as follows :Q. During your conversation, now, what, if anything, was,ever said by Mr. Jacka or Mr. March about your work and aboutthe reason for your being fired?' COLUMBIAN IRON WORKS93A.Well, they didn't say anything.Mr. Mueller came up, hesent a new man over there for me to teach to inspect. Let's see,'it,was the day before I 'got fired, I believe, and the shells werecoming through so fast, I couldn't. teach him, and they movedMr. Young over to another table, and I didn't have time toteach him.-Q.Whowa.sthe new man he sent over?A. I don't know', he sent a farmer boy who had never seena shell or a machine shop before, he told -me, and when I wouldget ready to show him a part of the operation, he would askme a dozen,.'questions about it and then wouldn't understand it,then, you see, so a man, of that type, I knew 1, couldn't teachhim, so, I did the work myself rather than be bothered with him.On cross-examination he gave the following testimonyQ.Why, didn't you and Mr. Mueller have an argument theday you were, fired?A. The day I was fired?Q. The day you were discharged, he came to your machineand you' were standing there doing nothing and he got afteryou and sort of fussed with you for standing. there and notworking?SA. At my- machine ? I wasn't even working on a machine, Iwas working on a table.Q. You were standing there next-to the machine where yourinspection table is?A. Mr. Mueller came around to me and asked me,, he says,"Mr. Sliger, if it comes through too fast for you," he says, "Iwill. give you more help," and I says, "All right, if its gets tocoming through faster than I can handle it, I will let you know."Q. Didn't Mr. Mueller come down there and say, when youcomplained about the machine delivering them too fast to you,didn'tMr. Mueller tell you, "Why don't you 'go to work, youare standing there doing nothing?"A. No, sir, he didn't tell me that.Q. Expecting that green boy to do all the work?A. The green boy, how could he do a particular operation likethat, when he didn't know beans from rice?Q. You deny that you were standing there and doing nothing?A. At that particular time?Q. Yes, and Mueller got after you and that is what you werefired about?-A: There weren't three minutes that day' that I wasn't goinglike a racehorse, because I 'had to do both jobs, they took Mr.Young away .from me. 94DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDWe accept, as', did the Trial Examiner, Sliger's version of this oc-currence--as substantially correct, and find that on the day precedinghis discharge Sliger did not loaf and did not refuse to assist the newman who had been assigned to work with him, but, on the contrary,.performed his own duties as. an inspector and helped the new manto the best of his ability.Sliger was a leader 'of the employees who started the'union move-ment at the plant.They approached him in the dressing room onNovember 19, 1941, and requested him as their spokesman to call on 'Mueller in an attempt to obtain' better working conditions.He wasamong the group of men who accompanied Exum when the first at-tempt was made to get in touch with a representative of the Union.He attended the meeting of November 21, 1941, and was among thosewho joined the Union on that occasion. No chairman or officers wereelected by those present at this meeting, but the other men requestedhim to act as their spokesman at the meeting in discussing with Hen-derson the matter of affiliation with the Union, and he did so. Sliger 'was one of the men who wore a union button while he was workingat the plant on November '22 and 24, 1941. 'He testified that on No-vember 22 Tauber inspected the button that he was wearing andjoked with him about it. . Tauber-corroborated his testimony aboutthis matter.March testified that he observed that Sliger was wear-ing a union button on November 22, and Mueller's testimony showsthat, when he arrived at the plant on the morning of November 24,1941,March immediately informed him that some of the' employeeswere wearing union.buttons at the plant, and that these buttons hadfirst made their 'appearance during the previous week:Mueller testi-fied that he did not kno)v that Sliger was .a member of the Union atthe time' when he ordered that he be discharged, but leis denial is notcredited in view of the circumstances and the testimony of the otherwitnesses, in the case.March apparently was greatly interested ,inthe appearance of the union buttons at the plant, and mentioned it toMueller at the earliest ' possible moment. It is likely that he, toldMueller the names of the. employees upon whom he had observed thesebuttons.It is undisputed that Mueller watched.Sliger work for sev-oral hours that morning, and engaged him in conversation.: He couldhardly. have avoided 'noticing the union button which Sliger wore atthat time.Moreover, about noon on that day Jacka turned.over to,Mueller. th -,.'anonymous letter which he. had received, and in, whichitwas stated that 80 percent of the employees were members. of theC. I. 0.. `All of these things; occurred before, Mueller ordered. Marchto discharge Sliger.We find therefore, as did the Trial Examiner,that at"the time when "Mueller ordered March to discharge`,Sligerand', a.t the time.when. March: `discharged Sliger, both Mueller` andMarch knew that Sliger was a member of the Union.- COLUMBIAN IRON WORKS.95Mueller was apparently greatly concerned at this time about theunion activity at the plant.Jacka and March had discussed thematter with him, and he was sufficiently. interested to call a meetingof the employees on the same day that he ordered March to dischargeSliger, at which he attempted in a'subtle manner to discourage mem-.bership in, the. Union; as, has been found in Section III A.Exumhad. been 'discharged 2 days before, because of his union membershipand activities, and by these actions. the attitude of the respondent'and its officers towards the Union had been clearly' manifested.Against this background, Sliger was discharged, and the only rea-son which the respondent advances for his discharge is that he wasan inefficient and unsatisfactory employee. It has been found thaton November 24, 1941, Sliger did not loaf or refuse to assist the new.inspector, but performed his own work and helped the new man tothe best of his ability.Under all the circumstances it is obvious' thatthe respondent's contention that Sliger was discharged- :because hewas inefficient 'and unsatisfactory is not borne out by the record; andthat the incident of November 24 was the occasion but not the realreason for the discharge of Sliger.This being true, the only plau-sible explanation of Sliger's discharge is that the respondent and itsofficers were motivated in discharging him by a desire to. get rid ofone of the. most' active members of the Union and thereby to dis-courage membership in the Union.We 'find, as did the Trial Examiner, that the respondent has dis-criminated in regard to hire and tenure of employment of Lloyd T.'Sliger, thereby discouraging membership in the Union, and interfer-ing with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and, substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing- commerceand the free flow of commerce.ORDERUpon the basis of the above Stipulation, findings of fact, and theentire record in the case,case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that -the respondent, Columbian Iron Works, Chatta- 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDnooga, Tennessee,and its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouragingmembership in Steel Workers Organizing Com-mittee or any other labor organization of its employees by dischargingany of its employees or in any other manner discriminating in regardto their hire. and tenure of employment, 'or any term or, condition ofemployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, to.form, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the' purpose. of collective bargaining or, othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Offer to Fred E. Exum iminediate and full reinstatement tohis former.or a substantially equivalent position without prejudiceto his seniority and other rights, and privileges;(b)'Make whole the said Fred E. Exuin for any loss of pay hemay have suffered by reason of the respondent'sdiscrimination inregard to his hire and tenure of employment, by payment to him ofthe sum.of Four Hundred($400.00)Dollars ;'(c)Post immediately in conspicuous places in its plant No. 2 atChattanooga, Tennessee, and maintain ,for a period of at least'sixty(60) consecutive days from the date of posting, notices to- its em-ployees stating: (1), that the respondent will not' engage in theconduct from which it is ordered that it cease and desist in para-graphs 1 (a) and (b) of this Order; (2) that the respondent willtake the affirmative action set forth in paragraphs 2 (a) and (b) ofthis Order; (3) that the respondent's employees are free to becomeor remain members of-SteelWorkers Organizing Committee, affili-ated with the Congress of Industrial Organizations ; or any otherlabor organization;and that the respondent will not discriminateagainst any employee because of membership in or activity on behalfof,that organization or any other labor organization;(d) Notify the Regional Director for the Tenth Region'in'writingwithin ten(10) days from the date of the receipt of this Order whatsteps the respondent has taken'.to comply herewith.